DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on 08/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,772,381 has been reviewed and is NOT accepted.
	This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
	Please file POA that gives power of attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant. No new fee required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,772,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the patent may be wholly derived from the claimed subject matter of application. Furthermore,  since Patent ‘381  claims a more specific embodiment than the instant application, once applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for a generic or broader invention, because the more specific “anticipates” the broader. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shoe insole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the shoe insole" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Valenta (US 3,828,792). With respect to claims 1-2, Valenta discloses a semi-rigid shell (support unit 30’, see figures 12-13) for a shoe insole (see  figures 10-13), comprising: a unitary composition of semi-rigid material (polyurethane) having a length that is less than a total length of the shoe insole (the end of support unit 30' is in the vicinity of the ball of the foot); wherein the unitary composition includes a first extended side (vertical wall on the medial side, see figures 12-13) that extends at least up an inner side of a wearer's foot at a highest point in a direction perpendicular to the shoe insole at a first edge and slopes down on either side of the highest point, (see figure 13) said first extended side is opposite of a second non- extended edge (lateral side); and further wherein, along a second edge of the second non-extended side opposite the first edge on an outside of a wearer's foot, the unitary composition includes a notch (in the vicinity of the ball of the foot are provided recesses 51, 52 along opposite sides of the support 30') that extends into the width of the second non-extended edge by at least approximately 10 mm.
Valenta as described above discloses all the limitations of the claims except for the exact parameters, and/or dimensions of the semi-rigid shell with the notch. It would have been obvious to one of ordinary skill in the art to use materials with the claimed parameters and dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art to modify the dimensions of the semi-rigid shell as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  The motivation for doing so would be to provide better support for the foot of the user.
With respect to claims 3-6, Valenta as modified above discloses wherein the length of the semi-rigid shell to be approximately 60 to 65% of the total length of the shoe sole (the forward end of support unit 30' is in the vicinity of the ball of the foot); wherein a hole (opening 33' wherein the wearer's heel bone is positioned) therethrough at a first end thereof, the hole appears to be approximately 35 mm wide at a largest width; wherein a width of the semi-rigid shell at a heel of the wearer's foot appears to be approximately 50 mm; wherein the notch that can run a length of the second non-extended edge by an amount that is at least 40 mm.
With respect to claims 7-12, Valenta discloses a tri-layer shoe insole (see figures 10-13) comprising: a first layer formed of a semi-rigid material and having a first length and first width that are less than a shoe sole length sole (the forward end of support unit 30' is in the vicinity of the ball of the foot) and width (the width of the support can be modified to be less than the width of the shoe sole, the motivation for doing so the shoe can easily receive the support unit, wherein the first layer includes a first extended side that extends at least 30 mm up the inner side of a wearer's foot at a highest point in a direction perpendicular to the shoe insole at a first edge and slopes down on either side of the highest point (see figure 13) said first extended side is opposite of a second non-extended edge; the first layer (support unit 30’, see figures 11-13) further including a notch (recess 51, see figure 12) located along a second edge of the second non-extended side opposite the first edge, wherein the notch extends into a width of the second non-extended edge by at least approximately 10 mm; a second layer (covering layer 2’, see figures 10-11) contacted to the first layer, the second layer being formed of a flexible material (laminated plastic-textile web) and having a second length and a second width that are approximately equal to the shoe sole length and width; and a third layer (underlay 8’) contacted to the second layer, the third layer being formed of a wicking material (laminated plastic-textile web) and having a third length and a third width that are approximately equal to the shoe sole length and width; wherein the first length is approximately parallel to the shoe insole can be greater than 50% of a length of the shoe insole and less than 75% of a length of the shoe insole and having a width approximately parallel to the shoe insole that can be greater than 75% of a width of the shoe insole and less than 100% of a width of the shoe insole; wherein the semi-rigid material is thermoplastic polyurethane; wherein the length of the semi-rigid shell can be approximately 60 to 65% of the total length of the shoe sole; wherein the first layer further includes a hole (opening 33’, see figure 12) therethrough at a first end thereof, the hole can be approximately 35 mm wide at a largest width; and wherein the notch can run a length of the second non-extended edge by an amount that is at least 40 mm.
With respect to claims 13-16 and 18, Valenta discloses a shoe support insole (see figures 10-13), comprising: a semi-rigid shell (support unit 30’, see figures 12-13) of unitary composition of semi-rigid material (polyurethane); and a shell cover (covering 2’, see figures 10-11), wherein the shell cover is approximately equal in length and width to a length and width of a shoe's insole and the semi-rigid shell's dimensions are less than the length of the shell cover and less than the width of the shell cover; wherein the unitary composition includes a first extended side that can extend at least 30 mm up the inner side of a wearer's foot at a highest point in a direction perpendicular to the shoe insole at a first edge and slopes down on either side of the highest point (see figure 13), said first extended side is opposite of a second non- extended edge; and further wherein, along a second edge of the second non-extended side opposite the first edge, the unitary composition includes a notch (recess 51, see figure 12) that extends into the width of the second non-extended edge by at least approximately 10 mm;  wherein a length of the semi-rigid shell is approximately parallel to the shell cover is greater than 50% of a length of the shell cover and less than 75% of a length of the shell cover and a width of the semi-rigid shell is approximately parallel to the shell cover and is greater than 75% of a width of the shell cover and less than 100% of a width of the shell cover; wherein the length of the semi-rigid shell is approximately 60 to 65% of the length of the shell cover; wherein the semi-rigid material is thermoplastic polyurethane; wherein the semi-rigid shell further includes a hole (opening 33’) therethrough at a first end thereof at a heel location of the wearer's foot, the hole can be approximately 35 mm wide at a largest width; wherein the notch can run a length of the second non-extended edge by an amount that is at least 40 mm.
With respect to claims 17, 19 and 20, Valenta discloses in a different embodiment that separate support elements that include an outer wedge 3, an upper inner wedge 4 and a lower inner wedge 5, an arch support 6, a pad 7 and a heel support 30 can be provided to the for a shoe insole. It would have been obvious to one of ordinary skill in the art to provide additional heel support pad and metatarsal support pad to the support unit 30’ of Valenta as taught by the embodiment of figure 3 of Valenta for added support and comfort. 
	With respect to claims 17 and 19, Valenta as modified above discloses the shell cover includes a heel pad, said heel pad can protrude through the hole in the semi-rigid shell; wherein the notch can run a length of the second non-extended edge by an amount that is at least 40 mm; wherein the shell cover includes a support pad at a metatarsal location of the wearer's foot.
	With respect to claim 20 and the heel pad and the support pad being formed of a material selected from the group consisting of a thermoplastic elastomer and a thermoplastic rubber. It would have been obvious to one of ordinary skill in the art to modify the material of the heel pad and support pad, since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are support insoles including a notch analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
09/14/2022